Citation Nr: 1427396	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder, to include a L5-S1 herniated disc with L5 radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, the claim was transferred to the Buffalo, New York RO.

This issue was previously remanded for further development in July 2011.  The case is now again before the Board for appellate review.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  Review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The record raises the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's low back disorder is causally related to military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred during active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

The Veteran contends that he has a current low back disorder which either had its onset during or is etiologically related to injuries incurred during active duty service.

During the Veteran's May 1977 service entrance examination he denied a history of recurrent back pain, but was clinically evaluated to have asymmetrical scoliosis. 

The Veteran began active service in October 1977.  In February 1978, he sought treatment for low back pain, which he stated had begun four weeks prior. X-rays taken at that time were noted to be negative. He reported minor trouble with his back previously, but he noticed a sharp pain while lifting four weeks prior.  Physical examination led to a diagnosis of acute low back pain.  The appellant continued to receive treatment and by May 1978 he was diagnosed with a chronic lumbosacral strain.  

In his September 1981 separation medical history report, the Veteran stated that he had a history of recurrent back pain.  Clinical evaluation of the appellant's spine revealed normal findings. 

In July 2009, the Veteran was afforded a VA spine examination.  His reported medical history included his in-service treatment for low back pain and three work-related injuries to his back between 1996 and 2000.  He reported having no difficulty with his back prior to service and that he initially injured his back lifting a heavy crate in 1978.  The examiner diagnosed herniated disc L5-S1 with left L5 radiculopathy.  She described his pre-service scoliosis, in-service injury, and post-service work-related injuries.  The examiner then opined that the Veteran's current back condition of a herniated disc was directly related to the work-related injuries and less likely related to his service activity or preexisting scoliosis.  

The Veteran was afforded an additional VA spine examination in November 2011.  The examiner performed an in-person examination of the Veteran and diagnosed him with lumbar disc disease with bilateral lower radiculopathy, and also noted that he had intervertebral disc syndrome of the thoracolumbar spine.  The examiner reviewed the claims file and briefly discussed the Veteran's report of injuring his back while lifting heavy objects in service.  The examiner ultimately opined that the Veteran's current disability was at least as likely as not incurred in or caused by service, explaining that while the Veteran's post-service work may have aggravated his back disorder, the initial back disorder began during his active duty service.

Considering the pertinent evidence above, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for a low back disability is warranted.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).
 
In this case, the Veteran's medical records clearly indicate that he has a current low back disability, and he has been diagnosed with disc herniation, disc bulges, lumbar disc disease, degenerative changes, and associated radiculopathy.  The Veteran, who is competent to report on symptoms capable of observation, has also asserted a continuity of symptomatology as evidenced by first experiencing back pain during service with his back pain continuing, and gradually becoming worse through the present day.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Laypeople are competent to report on matters observed or within their personal knowledge.).  The Veteran's service treatment records also clearly show that he was diagnosed with a chronic lumbosacral strain in service and that he reported back pain on several occasions during service.   While the Veteran's enlistment examination notes that he had spinal scoliosis, this merely indicates curvature of the spine and is not a diagnosed disorder sufficient to establish that the Veteran had a preexisting disability upon entering service.

Finally, there is persuasive medical evidence, that of the November 2011 VA medical opinion, that it is at least as likely as not that the Veteran's low back disability is related to his active duty service.  The November 2011 examiner is a competent and qualified physician who performed an in-person examination.  She also indicated that she had reviewed the Veteran's service treatment records and medical records, and she briefly summarized the Veteran's history of injuring his back in service and then aggravating his back pain through civilian work which required repeated heavy lifting, which is consistent with the evidence contained in the claims file.  The Board therefore finds her opinion to be highly probative evidence regarding the relationship of the Veteran's current low back disability to his service, and of at least equal value to the opinion previously rendered by a VA examiner in July 2009.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008) (The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and with sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.).  The opinion therefore provides competent evidence favoring the existence of a medical nexus between the Veteran's current low back diagnoses and the back injuries sustained in service.  As such, the medical evidence regarding the relationship of the Veteran's current low back disorder and service is at least in equipoise, and entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a low back disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


